Case 1:09-cr-20022-TLL-CEB ECF No. 70 filed 06/26/20                    PageID.261       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 09-20022

v.                                                             Honorable Thomas L. Ludington

DELANI MOSI DEGRATE,

                  Defendant.
_______________________________________/

     ORDER DENYING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE

        On October 28, 2009, Defendant was indicted by a grand jury for one count of possession

with intent to distribute crack cocaine, one count of possession with intent to distribute marijuana,

one count of possession of a firearm in furtherance of a drug trafficking crime, and one count of

felon in possession of a firearm. ECF No. 45. Defendant pled guilty to Count I. ECF No. 53. On

March 23, 2010, he was sentenced to 235 months of incarceration and 10 years of supervised

release. Id.

        Defendant filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 255. Due to mailing days caused by COVID-19, the motion was docketed on June 23,

2020, but in accordance with 20-AO-26, the postmark date of May 28, 2020 was used for the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
Case 1:09-cr-20022-TLL-CEB ECF No. 70 filed 06/26/20                             PageID.262         Page 2 of 4



        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A) which

provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:09-cr-20022-TLL-CEB ECF No. 70 filed 06/26/20                   PageID.263       Page 3 of 4




18 U.S.C. §3582(c)(1)(A)(i)

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant asserts that he “is in the process of

exhausting his administrative remedies, but every inmate so far, that’s known, that has tried to

exhaust their administrative remedies have been almost put in a limbo by getting the response of,

if not meeting certain criteria, they are not a priority at this time at Yankton Federal Prison Camp.

Timely relief is imperative when considering a person’s safety and well-being.” ECF No. 69 at

PageID.256. While the Court is aware of the time sensitive nature of Defendant’s request, the Sixth

Circuit has clearly stated that Defendants must first seek release from the Bureau of Prisons rather

than come directly to the courts. Defendant has admitted that he did not exhaust his administrative

remedies prior to filing his motion. Defendant’s motion for compassionate release will be denied

without prejudice due to his failure to exhaust his administrative remedies with the BOP.




                                                -3-
Case 1:09-cr-20022-TLL-CEB ECF No. 70 filed 06/26/20                                       PageID.264   Page 4 of 4



       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 69, is DENIED WITHOUT PREJUDICE.


Dated: June 26, 2020                                                          s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge



                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Delani
                       Mosi Degrate #42391‐039, YANKTON FEDERAL PRISON CAMP, Inmate
                       Mail/Parcels, P.O. BOX 700, YANKTON, SD 57078 by first class U.S. mail
                       on June 26, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -4-
